Appellants assert that the trial court abused its discretion in refusing to set aside a judgment rendered against them by default. A fact issue was presented to the trial court.
After a careful review of the showing of the parties and the argument of counsel, it has become apparent to us that the trial court believed the respondent and her attorneys, and disbelieved the appellants. We are unable to say that, in so believing the showing of the respondent, the trial court abused its discretion.
The order of the trial court is affirmed.
All the Judges concur. *Page 384